Wheeler, J.
We think the Court erred in the last instruction given to the jury. For every infraction of a man’s legal rights, the law gives a remedy by action. And was it not an infraction of the plaintiff’s rights to have his property shot down without his consent and against his will ? Undeniably it was a trespass, for which an action will lie, and for which the plaintiff is entitled to recover damages. The law supposes that every trespass, committed upon property, is necessarily attended with some damage, however inconsiderable the injury; and hence the right to a recovery of damages for a trespass, cannot be denied.
*816But this was not a bare technical trespass; it was committed deliberately, in wilful violation of the plaintiff’s rights, in a manner and under circumstances of aggravation, showing a violent, reckless and lawless spirit; and in such cases the law allows damages beyond the strict measure of compensation, by way of punishment and for example’s sake. (1 Kent, Com. 618, n. 7th edit.) There was nothing to justify or palliate the act; it was just such an act as necessarily tends to violence and breaches of the peace, and neighborhood animosities; which destroy the harmony, peace and good order of society ; and was eminently a case for damages by way of punishment and prevention. In trespass, where the party wantonly violates the law, “ the jury should not be sparing in the damages.” (Lord Abinger, 1 Meeson & Welsby, 342 (2).)
Kor do we think the plaintiff waived his right of action for damages for the trespass, by taking and using the property after the trespass had been consummated. He thereby relieved the defendant from liability to answer for the value of the property, but not for the trespass. Suppose the hogs had been in the plaintiff’s own pen or inclosure, and the defendant had chosen to shoot them down there, because they had been troublesome to him, and he would have had equal right, must the plaintiff have suffered them to rot upon the ground, or thrown them to the dogs, in order to have a right of action against the defendant for the trespass ? That will scarcely be pretended.
The case, in short, is this : the defendant undertakes to raise a crop without an inclosure, or with what is equivalent to none, to protect it against his neighbors’ stock, and because they are troublesome, he deliberately takes his pistol and goes and shoots them dowm, instead of being at the trouble of putting up the fence, or making a fence, to protect his crop. And is his neighbor to have no redress for this wrongful and outrageous invasion of his indisputable rights of property, because he, actuated by a better spirit, makes the least he can of the injury, by appropriating the property to such purposes as, in its then state, it is susceptible of? We cannot assent to such a doctrine. Though the value of the matter here in controversy is small, the case involves a principle of grave consequence : it is, whether the law shall afford a man redress for a flagrant wrong, or leave him to find his own redress ; which he would have too strong a temptation to do. It is not surprising that the offices of good neighborhood were interrupted between these neighbors, and that they *817were not on speaking terms, which in itself renders the act one of aggravation. But it is surprising that the jury should have found no evidence of malice in the positive proof of the wilfulness and deliberation of the act, and the animosity existing between the parties. The judgment is reversed, and the cause remanded for a new trial.
Reversed and remanded.